Citation Nr: 1326829	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating, in excess of 20 percent, for lumbar strain with degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1978 to August 1979 and from September 1991 to March 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a right knee injury, glaucoma of the left eye, and a claim to reopen service connection for hypertension (claimed as high blood pressure) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was denied Social Security Administration (SSA) benefits in January 2009 and February 2009.  While the SSA determinations are of record, the underlying medical records have not been associated with the record.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Because it appears that all available SSA records have been not been associated with the claims file, the Board finds that a remand for all record, including medical records, held by SSA is necessary.

In a June 2010 rating decision, the RO granted an increased 20 percent rating for lumbar strain with degenerative disc disease and denied entitlement to a TDIU.  In a January 2011 statement, the Veteran indicated that he was seeking an increased evaluation for his service-connected back disability, rated 20 percent disabling, and was seeking entitlement to individual unemployability.  Resolving reasonable doubt in the Veteran's favor, the Board has liberally construed the January 2011 statement as a timely notice of disagreement on the issues of entitlement to an increased rating for lumbar strain with degenerative disc disease and entitlement to a TDIU.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal for a higher initial rating in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits, to include medical records relied upon concerning that claim.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  After all development has been completed, the RO should review the appeal for service connection for an acquired psychiatric disorder again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

3.  The RO should issue a statement of the case addressing entitlement to an increased rating, in excess of 20 percent, for lumbar strain with degenerative disc disease and entitlement to a TDIU.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO should advise the Veteran that the issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




